Citation Nr: 0636237	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-38 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
asbestosis.  


FINDINGS OF FACT

1.  There is no medical evidence showing the claimant has 
asbestosis during service, or for many years after.

2.  There is no diagnosis of asbestosis of record.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.303, M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29. (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection for asbestosis is warranted based on 
service incurrence.  The veteran maintains that he worked in 
the shipyard and on board ship while in the Navy.  He relates 
that he was exposed to blown insulation containing asbestos 
while working on ship in service.  




        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in January 2006, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, however, proper VA process was ultimately performed as 
to the claim.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In March 2006, the veteran was appropriately notified.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing but 
withdrew his hearing request.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  




II. Service Connection-Asbestosis

The veteran and his representative contend, in essence, that 
service connection is warranted for asbestosis based upon 
exposure to asbestos in service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim for service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.

However, of most import, is a diagnosis of asbestosis.  In 
April 2001, the veteran's private physician, Gail Blakely, 
MD, indicated, in pertinent part, that the veteran had 
asbestos related pleural disease as evidenced by his history 
of asbestos exposure and x-ray showing pleural disease.  

On the other hand, the veteran underwent a VA examination in 
April 2003.  The veteran gave a history of exposure to 
asbestos, but CT findings of the chest showed no evidence of 
calcification of the pleural thickening seen, bilaterally.  
The VA examiner stated that since calcified pleural plaques 
are the hallmark of asbestos induced lung disease, there is 
at the time of the examination, despite his history of 
asbestos exposure, no evidence of pulmonary asbestosis.  

Although the veteran's private doctor stated that the veteran 
had asbestos related pleural disease, she never provided a 
clear diagnosis indicating what type of asbestos- related 
disease that the veteran had.  The VA examiner specifically 
indicated that there was history of asbestos exposure, but 
that there was no asbestos induced lung disease, since the 
pleural disease did not show evidence of plaques, the 
hallmark of asbestos related disease.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The veteran's alleged 
asbestosis has not been shown at any time in service or 
thereafter.  Accordingly, entitlement to service connection 
for asbestosis is not warranted as there is no medical 
evidence of record of a present disability of related to 
asbestos exposure that can be related to service.  


ORDER

Service connection for asbestosis is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


